DETAILED ACTION
This office action is in response to Applicant’s reply filed on October 4, 2021.

Status of Claims
Amendment of claims 1, 11 and 14; and cancellation of claims 2, 4-5, 7-10 and 12-13 is acknowledged.
Claims 1, 3, 6, 11 and 14-20 are currently pending and are the subject of this office action.
Claims 15-17 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 24, 2014.
Claims 1, 3, 6, 11, 14 and 18-20 are presently under examination.

The following species, elected by Applicant, is being examined:
Glyceryl palmitostearate as the lipophilic surfactant




Priority
The present application is a CON of 13/843,403 (ABN) filed on 03/15/2013, which is a CIP of 12/350,930 filed on 01/08/2009.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.


Claim Rejections - 35 USC § 102 (New Rejection Necessitated by Amendment).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


s 1, 3, 6, 11, 14 and 18-20 are rejected under 35 U.S.C. 102(b) as being anticipated by Dudley et. al. (WO 2006/113505, cited in prior office action).

For claims 1 and 3, Dudley teaches:  that testosterone is poorly soluble in water and when given orally is essentially completely absorbed into the portal circulation, because of first hepatic metabolism.  As such, when testosterone is administered orally, the serum concentration of testosterone is very low.  
To overcome this problem, attempts have been made to alkylate testosterone at the C-17 position, formulate testosterone with lipophilic solvents and surfactants, etc., but without much success (see [0003] through [0006]). 
 In order to solve this problem, the authors teach oral pharmaceutical formulations comprising testosterone esters and an hydrophilic surfactant and a lipophilic surfactant (see [0007] and [0032]) and glyceryl palmitostearate in particular (see [0074]),  and several hydrophilic surfactants (see [0084]-[0093]) and wherein the testosterone ester can be any C2-C17 fatty acid ester (see [0033]), and in particular: testosterone esters of myristic acid (C14, T14) and testosterone esters of tridecanoic acid (C13, T13) (see [0118] and claim 32).  These esters prevent the metabolism of testosterone and as such increase the amount of available testosterone in serum.
The authors also teach that the compositions can be formulated in capsules (see [0109]). The authors also teach specific testosterone ester formulations, wherein the amount of testosterone ester in the capsule ranges from 120 to 400 mg and in combinations with different lipophilic/hydrophilic surfactant ratios (see Table 1 on pages 21-23).
120 mg of testosterone ester (T13) in a relative amount of 15.00 wt. %, lipophilic surfactant present in a relative amount of 56.65 wt. % (42.49% Labrafil M1944CS plus 14.16% Precirol AT05 (glyceryl palmitostearate)), all these amounts: 120 mf of T13, 15.00 wt. % of T13 and 56.65 wt. % of lipophilic surfactant, anticipate the instantly claimed ranges: 100 mg to 400 mg of T13, 10-30 wt. % of T13, and 55 to 80 wt. % of lipophilic surfactant. 

Regarding claim 6:
The statements: “wherein the daily dose is from about 420 mg to about 850 mg testosterone ester” can be considered an intended use of a composition disclosed by the prior art (Dudley): an oral pharmaceutical formulation of testosterone ester (T13 or T14) with hydrophilic and lipophilic surfactants, and does not add any new limitation to the claim. Apparently, the above statement does not appear to result in a manipulative difference between the prior art testosterone esters formulations (Dudley) and the instant ones, since the claimed statements appear to suggest an intended use of the claimed testosterone ester formulation.  Catalina Mktg. Int’l, Inc. V. Coolsavings.com, Inc., 289 F.3d 801, 808, 62 USPQ2d 1781, 1785 (fed. Cir. 2002).  “The recitation of a new intended use for an old product does not make a claim to that old product patentable.”  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).




For claim 14, Dudley teaches that the lipophilic surfactant can be glyceryl palmitostearate (Precirol ATO 5, see [0074], see also Table 1 on pages 21-23).

For claim 18, Dudley further teaches the presence of a hydrophilic surfactant (see [0007], [0032] and [0084]-[0093]).

Regarding claims 11, 19 and 20, Dudley is silent regarding: the testosterone ester not being fully dissolved in the lipophilic additive at 20 C (Claim 11), or not being solubilized in the composition (claims 19) and the testosterone ester not being solubilized in the composition at 30 C (claim 20).  However, the solubility of testosterone esters in a formulation or specific additive will depend on the type of testosterone ester, the amount of testosterone ester, and the amounts and ratios of excipients, all of which are anticipated by the teachings of the prior art (Dudley), as such it is expected that the physical properties of the compositions (i.e. testosterone ester solubility) will be the same.
The Office does not have the facilities and resources to provide the factual evidence needed in order to establish that the pharmaceutical composition anticipated by the prior art (Dudley) does not possess the same material, structural and functional characteristics of the pharmaceutical composition claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the formulation claimed is different from the pharmaceutical formulation disclosed by Dudley In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
Since a new rejection necessitated by amendment was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant have been considered/answered in the rejection itself, so only those arguments not addressed in the rejection are being considered below:
	
Examiner’s response:
Contrary to Applicant’s assertions, Dudley teaches specific formulations of Testosterone esters (T-esters) like formulation U on Table 1 (page 22), which anticipates all the claimed ranges of the instant claim: 100 mg to 400 mg of T-ester, 10-30 wt. % of T-ester, and 55 to 80 wt. % of lipophilic surfactant, wherein the T-ester can be any ester “in accordance with the teachings of the instant invention” (see [0109]), and wherein the ester can be selected from the group consisting of: C13 and C14 among others (see [0033], [0118] and claim 32).  As such, the skilled in the art will envision the T13 and T14 testosterone esters as the T-ester of any of the formulations listed in Table 1, including the U formulation. 
Since, Dudley anticipates the instant claims, all the arguments regarding the different solubilities and alleged formulation difficulties become irrelevant.

Claim Rejections - 35 USC § 103 (New Rejection Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 

Claims 1, 3, 6, 11, 14 and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dudley et. al. (WO 2006/113505, cited in prior office action).
.
For claims 1 and 3, Dudley teaches:  that testosterone is poorly soluble in water and when given orally is essentially completely absorbed into the portal circulation, because of first hepatic metabolism.  As such, when testosterone is administered orally, the serum concentration of testosterone is very low.  
To overcome this problem, attempts have been made to alkylate testosterone at the C-17 position, formulate testosterone with lipophilic solvents and surfactants, etc., but without much success (see [0003] through [0006]). 
 In order to solve this problem, the authors teach oral pharmaceutical formulations comprising testosterone esters and an hydrophilic surfactant and a lipophilic surfactant (see [0007] and [0032]) and glyceryl palmitostearate in particular (see [0074]),  and several hydrophilic surfactants (see [0084]-[0093]) and wherein the testosterone ester can be any C2-C17 fatty acid ester (see [0033]), and in particular: testosterone esters of myristic acid (C14, T14) and testosterone esters of tridecanoic acid (C13, T13) (see [0118] and claim 32).  These esters prevent the metabolism of testosterone and as such increase the amount of available testosterone in serum.
capsules (see [0109]). The authors also teach specific testosterone ester formulations, wherein the amount of testosterone ester in the capsule ranges from 120 to 400 mg and in combinations with different lipophilic/hydrophilic surfactant ratios (see Table 1 on pages 21-23).
In particular (see composition U on Table 1, page 22), the authors teach a composition comprising 120 mg of testosterone ester (T-ester) in a relative amount of 15.00 wt. %, lipophilic surfactant present in a relative amount of 56.65 wt. % (42.49% Labrafil M1944CS plus 14.16% Precirol AT05 (glyceryl palmitostearate)), all these amounts: 120 mf of T13, 15.00 wt. % of T13 and 56.65 wt. % of lipophilic surfactant, anticipate the instantly claimed ranges: 100 mg to 400 mg of T13, 10-30 wt. % of T13, and 55 to 80 wt. % of lipophilic surfactant.   
The above formulation U does not explicitly teach the testosterone ester T13.  However, Dudley clearly teaches that the T-esters can be any ester “in accordance with the teachings of the instant invention” (see [0109]) which implies that the esters can be among others T13 (tridecanoic ester) and T14 (myristic) esters (see [0033], [0118] and claim 32).
At the time of the invention it would have been prima facie obvious for a person of ordinary skill in the art to substitute one functional equivalence (any T-ester) for another (T13) with an expectation of success, since the prior art establishes that both function in similar manner, thus resulting in the practice of claims 1 and 3, with a reasonable expectation of success. 


Regarding claim 6:
The statements: “wherein the daily dose is from about 420 mg to about 850 mg testosterone ester” can be considered an intended use of a composition made obvious by the prior art (Dudley): an oral pharmaceutical formulation of testosterone ester (T13 or T14) with hydrophilic and lipophilic surfactants, and does not add any new limitation to the claim. Apparently, the above statement does not appear to result in a manipulative difference between the prior art testosterone esters formulations (Dudley) and the instant ones, since the claimed statements appear to suggest an intended use of the claimed testosterone ester formulation.  Catalina Mktg. Int’l, Inc. V. Coolsavings.com, Inc., 289 F.3d 801, 808, 62 USPQ2d 1781, 1785 (fed. Cir. 2002).  “The recitation of a new intended use for an old product does not make a claim to that old product patentable.”  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).
All this will result in the practice of claim 6 with a reasonable expectation of success.

For claim 14, Dudley teaches that the lipophilic surfactant can be glyceryl palmitostearate (Precirol ATO 5, see [0074], see also Table 1 on pages 21-23).
All this will result in the practice of claim14 with a reasonable expectation of success.

For claim 18, Dudley further teaches the presence of a hydrophilic surfactant (see [0007], [0032] and [0084]-[0093]).


Regarding claims 11, 19 and 20, Dudley is silent regarding: the testosterone ester not being fully dissolved in the lipophilic additive at 20 C (Claim 11), or not being solubilized in the composition (claims 19) and the testosterone ester not being solubilized in the composition at 30 C (claim 20).  However, the solubility of testosterone esters in a formulation or specific additive will depend on the type of testosterone ester, the amount of testosterone ester, and the amounts and ratios of excipients, all of which are made obvious by the teachings of the prior art (Dudley), as such it is expected that the physical properties of the compositions (i.e. testosterone ester solubility) will be similar or the same.
The Office does not have the facilities and resources to provide the factual evidence needed in order to establish that the pharmaceutical composition made obvious by the prior art (Dudley) does not possess the same material, structural and functional characteristics of the pharmaceutical composition claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the formulation claimed is different from the pharmaceutical formulation disclosed by Dudley and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
All this will result in the practice of claims 11, 19 and 20 with a reasonable expectation of success.

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
	
Applicant argues that:
Dudley is directed to testosterone palmitate and does not recognize the unique solubility challenges relating to T13/T14. Because these differences relate to the formulation in a single dosage form, and do not relate to an intended use of the composition or dosage form, the differences in ranges and the limitation, “wherein the dosage form is a capsule,” provide novelty over Dudley because of the unique challenges relating to formulating a high drug load for T13/T14. See e.g., Application, page 55, lines 3-9: “It is apparent from the solubility results that testosterone tridecoate (T13) and testosterone tetradecoate (T14) have unexpectedly disproportionate lower solubility given their higher ClogP compared to the Undecanoate (T11) ester. Accordingly, achieving a dosage form with fully dissolved drug with T13 and T14 would require significant number of dosage units in order to provide an adequate dose for therapeutic effectiveness. Lower solubility of the unique T13 and T14 testosterone esters presents difficulties in formulating high drug load fully dissolved compositions with these esters for T therapy.”
Dudley is directed to TP and does not recognize the differences between different testosterone esters involving T13 and T14. Therefore, the facts present in this application are comparable to the facts in the Avofina decision: (a) the ranges for T13/T14 can be distinguished from the ranges for TP in Dudley, and (b) the difficulties in 
Examiner’s response:
The fact remains that Dudley teaches specific formulations like the U formulation in Table 1 which anticipates all the claimed ranges of instant claim 1 and according to Dudley is applicable to any T-ester they disclose in their publication which includes T13 and T14 esters, as such any arguments regarding the solubility differences between TP and T13 or T14 are completely irrelevant.

Double Patenting (Maintained Rejection).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, 6, 11, 14 and 18-20 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/181,185 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both Application .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
October 12, 2021.